Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 1 of 10 PageID# 325
                                                                                                                   !   »




                                                                                         FEB          ?nvi
                 IN THE UNITED STATES DISTRICT COURT FOR THl^
                            EASTERN DISTRICT OF VIRGINIA                              CLERK, U.S. DISTRICT COURT
                                                                                         ALEXANDRIA. VIRGINIA

                                      Alexandria Division

Richard Leo Williams,
      Petitioner,

V.                                                                   l:18cv958(CMH/JFA)

Commonwealth of Virginia,
     Respondent

                            MEMORANDUM OPINION & ORDER


       Under consideration is the Commonwealth of Virginia's motion to dismiss the petition

for writ of habeas corpus filed by state prisoner Richard Leo Williams.       Dkt. Nos. 46-48.

Respondent asserts that none of petitioner's four asserted grounds for relief are meritorious and

that the petition must therefore be dismissed. Id Petitioner opposes the motion to dismiss.

Dkt. No. 50. For the reasons explained below, the motion to dismiss must be granted, and the

underlying petition dismissed.

                                         I. Background

       Petitioner is currently incarcerated pursuant to the orders of several Virginia state courts.

First, the Circuit Court for the City of Fredericksburg ordered petitioner incarcerated for twelve

years after petitioner pleaded guilty to robbery and was found to have violated the terms of

probation previously entered by the court.      Case No. CRl5-1077-00. Additionally, based on

the robbery conviction, both the Spotsylvania County Circuit Court and the Circuit Court of

Stafford County revoked and ordered served previously suspended sentences they had entered

against petitioner.    CR09-1586-02; CR12-1163-00.

       Through the instant petition, petitioner challenges only the revocation entered in the

Circuit Court of Stafford County. S^ Dkt. No. 32. There, in 2013, petitioner was convicted of
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 2 of 10 PageID# 326




grand larceny and sentenced to five years in prison, with four years of that sentence suspended.

See CR12-1163-00. As part of the suspended sentence, petitioner was placed on supervised

probation. Id

       The Stafford County Circuit Court held a hearing on petitioner's probation violation—^the

robbery conviction entered the Circuit Court for the City of Fredericksburg—on July 1,2016.

Id. Petitioner did not contest the probation violation; his counsel stated on the record that

petitioner had been "strung out on heroin" at the time of robbery and asked the court to consider

running any revoked time concurrently with the other sentences he was then serving. Id The

court declined counsel's invitation and revoked the four suspended years, stating to petitioner

that it would be "really hard to conceive of what would be a more serious violation of probation

than what you're here for." Id After he was sentenced, Williams engaged in a tirade against the

judge, accusing him of being a racist and wishing death on him.' Id The judge left the bench

without responding to petitioner. Id Petitioner repeatedly yelled that he wanted to appeal the

decision, and his counsel indicated that she understood. Id

       Later, on November 10, 2016, petitioner filed a motion for sentence modification, which

the trial court denied the same day. Id The court denied another similar motion on December

14, 2016. Id Also on that date, the judge declined petitioner's request that he recuse himself

from petitioner's case, stating that he was not aware of any conflict that would require such

action. Id.




'Petitioner specifically stated:"You racist ass. I hope you die. Okay? That's what I-no,I'm
tired ofthis shit." Id He continued, stating: "This is ridiculous and you know it's full of shit.
This is the most racist fucking bullshit I ever heard in my life." Id
                                                 2
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 3 of 10 PageID# 327




       On October 20, 2017, petitioner timely executed a petition for a writ of habeas corpus in

the Supreme Court of Virginia.        Record No. 171400. In the petition, Williams raised the

following arguments, verbatim:

    1. 8th Amendment Cruel inusual punishment The court abuse its discretion ineffect
       assistance of counsel Miscarriage ofjustice

   2. Attorney failed to appeal and purposely missed deadline to appeal after stating in court
       she understood on October 26,2016 which would have had better results with a different
       judge on appeal

   3. Judge Michael Levy purposely denied countless motion to appoint associate judge for a
      reconsideration the court clerk purposely forward all motions to Judge Levy the conflict
      was with Judge Levy

See Record No. 171400.


       On June 29,2018,the Supreme Court of Virginia denied and dismissed the petition. Id

Specifically, the state supreme court declined petitioner's first argument because it contained

"only conclusions or opinions without providing factual support." Id It rejected the second

claim because petitioner did not establish that he had a constitutional right to counsel at his

probation revocation hearing and consequently failed to establish that he had a right to counsel

for any appeal of the revocation proceeding. Id Finally, the state supreme court found

petitioner's third claim barred by Slavton v. Parrigan. 215 Va. 27,29(1974), and additionally

found the claim "conclusional" and without factual support. Id

       Subsequently, petitioner filed the petition currently under review. In the operative

petition [Dkt. No. 32], petitioner raises the following four grounds for relief:

    1. Counsel was ineffective for failing to perfect an appeal of petitioner's revocation
       judgment despite petitioner's request that she do so and counsel's acknowledgment that
       she understood petitioner's request.

   2. The trial court was biased due to a conflict of interest that arose after petitioner yelled at
      the judge. Additionally, the trial court abused its discretion in denying petitioner's
      motion to modify his sentence.
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 4 of 10 PageID# 328




   3. The trial judge violated petitioner's rights under the Eighth Amendment by denying
      petitioner's motions for recusal. Petitioner notified the court clerk of the judge's conflict
      of interest, and the judge lied, stating that no conflict existed.

   4. Petitioner's rights under the Fourth and Sixth Amendments were violated based on the
      trial judge's refusal to recuse himself and petitioner's attorney's failure to perfect an
      appeal from the revocation judgment.

                                      II. Standard of Review


       To obtain federal habeas relief, a state prisoner must demonstrate that he or she is "in

custody in violation ofthe Constitution or laws or treaties of the United States." 28 U.S.C.

§ 2254(a). But the Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")limits a

federal court's authority to grant such relief. Pursuant to AEDPA,when a state court has

addressed the merits of a claim raised in a subsequent federal habeas corpus petition, the

reviewing federal court may not grant the petition on that particular claim unless the state court's

adjudication was(1)contrary to or an unreasonable application of clearly established federal law

or(2) was based on an unreasonable determination ofthe facts presented at the state court

proceeding. 28 U.S.C. § 2254(d)(l)-(2). The question, then,"is not whether a federal court

believes the state court's determination was incorrect but whether that determination was

unreasonable—a substantially higher threshold." Schriro v. Landriean. 550 U.S. 465,473(2007)

(citing Williams v. Tavlor. 529 U.S. 362,410(2000)).

       A state court's decision is "contrary to" federal law if it "arrives at a conclusion opposite

to that reached by [the United States Supreme] Court on a question of law or ifthe state court

decides a case differently than [the United States Supreme] Court has on a set of materially

indistinguishable facts." Williams v. Tavlor. 529 U.S. 362,413(2000). A federal court should

grant relief under the "unreasonable application" clause if it finds that the state court "identifies
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 5 of 10 PageID# 329




the correct governing legal principle from [the United States Supreme] Court's decisions but

unreasonably applies that principle to the facts ofthe prisoner's case." Id

       In determining whether a state court's decision was based on an unreasonable

determination offacts, a federal court reviewing a habeas petition "presume[s] the [state] court's

factual findings to be sound unless [petitioner] rebuts 'the presumption of correctness by clear

and convincing evidence.'" Miller-El v. Dretke. 545 U.S. 231, 240(2005)(quoting 28 U.S.C. §

2254(e)(1)). "The Supreme Court has found state factual findings unreasonable under §

2254(d)(2) when the direction ofthe evidence, viewed cumulatively, was 'too powerful to

conclude anything but[what the petitioner claims],' and when a state court's finding was 'clearly

erroneous.'" Landers v. Warden. Attv. Gen, of Ala.. 776 F.3d 1288, 1294(11th Cir. 2015)

(quoting Miller-El. 545 U.S. at 265).

                                          III. Analysis

A.     Claim One-Ineffective Assistance ofCounsel


       In Claim One, petitioner argues that the attorney who represented him at his Stafford

County revocation hearing provided ineffective assistance when she failed to perfect an appeal of

the revocation judgment despite stating that she understood petitioner's desire she do so. The

Supreme Court of Virginia found this argument without merit, concluding that, because

petitioner was not entitled to counsel at the probation revocation hearing, counsel was not

ineffective for failing to perfect an appeal from that proceeding. S^ Record No. 170400.

       The state supreme court's decision was neither contrary to established federal law nor

based on an unreasonable determination ofthe facts. The Supreme Court has held that a

previously-sentenced probationer has a constitutional right to counsel in probation revocation

hearings only if the denial of counsel would violate due process. See Gaenon v. Scarpelli. 411
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 6 of 10 PageID# 330




U.S. 778(1973). Generally, a probationer is entitled to counsel at his revocation proceeding

only if he makes"a timely and colorable claim (i) that he has not committed the alleged violation

ofthe conditions upon which he is at liberty; or (ii) that, even if the violation is a matter of public

record or is uncontested, there are substantial reasons which justified or mitigated the violation

and make revocation inappropriate, and that the reasons are complex or otherwise difficult to

develop or present." Id at 790. Here,the record demonstrates that petitioner did not contest the

fact that he violated the terms of his probation; he pleaded guilty to robbery in the

Fredericksburg Circuit Court. Moreover,the mitigation evidence was neither complex nor

difficult to present; petitioner conceded that he was "strung out" when committed the robbery in

question and sought to purchase drugs from the act's proceeds. See CRl2-1163-00. Thus,

petitioner was not entitled to counsel under Gagnon. and so his attorney could not have been

ineffective for failing to appeal the revocation judgment. See, e.g.. Coleman v. Thompson. 501

U.S. 722,752(1991)(claimant had no ineffective assistance of counsel claim where he had no

constitutional right to an attorney in state post-conviction proceeding);^also United States v.

Allgood.48 P. Supp. 2d 554, 557-560(E.D. Va. 1999)(denying claim that counsel was

constitutionally ineffective for failing to appeal probation revocation after being directed to do so

because claimant had no constitutional right to counsel in probation revocation proceeding in the

first instance).^ Claim One is therefore denied.




^ In his opposition to the motion to dismiss, petitioner cites to two cases he believes support his
argument that counsel was ineffective for failing to file an appeal. See Dkt. No. 50. Neither is
convincing. Both cases. United States v. Wright. 538 P. App'x 237(4th Cir. 2013), and United
States V. Peak. 992 P.2d 39(4th Cir. 1993), involved petitioners' arguments that trial counsel
failed to note appeals of criminal convictions; neither case related to any post-conviction
proceeding. The cases are thus inapposite to the instant case, because there is a constitutional
right to counsel for "the first appeal ofright," but that right extends "no further."
See Pennsvlvania v. Pinlev. 481 U.S. 551,555(1987).
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 7 of 10 PageID# 331




2.      Claims Two and Three -Judicial Bias and Abuse ofDiscretion

        Claims Two and Three relate to the actions of Judge Levy, who ordered petitioner's

probation and suspended sentence revoked. In Claim Two, petitioner argues that the judge was

biased against him due to a conflict ofinterest that arose after petitioner yelled at the judge on

the bench. As an apparent result ofthis conflict, plaintiff contends that the trial court abused its

discretion in denying his motion to modify his sentence. In Claim Three, petitioner argues that

the judge improperly denied a motion to substitute a new judge in his place, even after petitioner

notified the clerk of court about the perceived conflict of interest the judge held.

       The Supreme Court of Virginia denied both claims, finding petitioner's unelaborated

claims that Judge Levy abused his discretion and improperly failed to involve a different judge

insufficient to warrant provision of relief.     Record No. 171400. These conclusions were not

unreasonable or contrary to federal law, because "[i]t is elementary that a petition of this nature

must allege facts and that mere conclusions or opinions ofthe pleader will not suffice to make

out a case." Oliver v. Braxton. No.01-349-AM,2001 WL 34633625, at *7(E.D. Va. Nov. 8,

2001)(intemal quotation and citation omitted).

       Petitioner has expanded and clarified his allegations with respect to the judge's failure to

recuse himself, but because these arguments were not presented to the state supreme court, the

claims as presented are unexhausted.^ And because petitioner could not now return to the state

supreme court to by virtue ofthe state's law prohibiting successive habeas petitions,^Va.




^ Petitioner suggests that he did, in fact, present his arguments to the state supreme court and
claims that respondent "is smokeing [sic] weed ... or perhaps had to [sic] many drinks" in
arguing that this was not the case. See Dkt. No. 50. Furnished as it is with the relevant state
court records, this Court confirms that petitioner's filings with the Supreme Court of Virginia
aver only that"The court abuse [sic] its discretion" and that "Judge Levy purposely denied
countless motions to appoint associate judge." See Record No. 171040.
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 8 of 10 PageID# 332




Code § 8.01-654(B)(2), this Court is barred from considering those proceduraily defaulted

claims. See, e.g.. Chandler v. Angelone. No.00-1128 AM,2002 WL 32514958, at *4(E.D. Va.

Mar. 20, 2002)(finding petitioner who failed to present claim to Supreme Court of Virginia in

state habeas petition barred from receiving federal review of the claim)(citing Clagett v.

Angelone. 209 F.3d 370, 379(4th Cir. 2000)).

       Even if this Court were permitted to examine petitioner's newly-developed claims, it

would deny them as meritless. Indeed, with regard to Claim Two,despite petitioner's apparent

belief to the contrary, Virginia state law makes clear that a suspended sentence coupled with

probation constitutes "an act of grace" extended to a convicted person,^Price v.

Commonwealth. 51 Va. App. 443,448(2008), and a state judge has broad discretion to revoke

such a sentence based on violations of probation terms,^Carroll v. Commonwealth.280 Va.

641,654(2010).

       Moreover, Judge Levy's decision to revoke petitioner's suspended sentence did not

violate federal law. One facing probation revocation does not possess "the full panoply of rights

[owed to] a [criminal] defendant," sqq Morrissev v Brewer.408 U.S. 471,480(1972), but the

Due Process Clause nevertheless "imposes substantive limits on" revocation proceedings such

that neither the proceeding itself nor the decision rendered at the proceeding may be

"fundamentally unfair or arbitrarv." see Leatherwood v. Allbaugh. 861 F.3d 1034, 1045 (10th

Cir. 2017)(citations and quotations omitted). Accordingly, due process demands a "rational

basis in the record" for determinations made at revocation proceedings. See Curtis v. Chester.

626 F.3d 540, 544(10th Cir. 2010). Here, there can be no doubt as to the legitimacy and factual

support for Judge Levy's actions. As noted above, the record makes clear that petitioner pleaded

guilty to robbery, a violent offense that contravened the terms of his probation and suspended



                                                8
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 9 of 10 PageID# 333




sentence. The decision to revoke probation was thus not "unfair or arbitrary," and Claim Two is

denied.

       So too is Claim Three meritless. In this claim, petitioner asserts that Judge Levy erred by

declining to recuse himselffrom petitioner's case or appoint another judge to participate in the

proceedings. Petitioner argues this is so due to a conflict of interest that arose after petitioner

called the judge a racist and wished death upon him. Because the Supreme Court has never held

that ajudge's sour or ill-tempered remarks create an appearance of bias necessitating recusal, the

Court cannot conclude that a litigant's remarks to a judge could do so. See, e.g.. Litekv v.

United States. 510 U.S. 540,555-56(1994)("[EJxpressions ofimpatience, dissatisfaction,

annoyance, and even anger, that are within the bounds of what imperfect men and women,even

after having been confirmed as []judges, sometimes display" do not necessitate recusal.). The

Court has searched and cannot locate any precedent in support of petitioner's argument to the

contrary. Additionally, Judge Levy noted in an order denying recusal that he was not aware of

the existence ofa conflict, and judges are not expected to recuse themselves based on

"unsupported, irrational, or highly tenuous speculation." See McCrav v. Rvan. 389 F. Supp. 3d

663,665-66(D. Ariz. 2019). Accordingly, Claim Three is denied.

B,     Claim Four


       In Claim Four, petitioner argues that he was denied his rights under the Fourth and Sixth

Amendments when the trial judge refused to recuse himself and his attorney failed to perfect an

appeal from the revocation proceedings. To the extent Claim Four presents arguments in any

way distinct from the claims preceding it, the Court cannot ascertain any basis on which to

provide petitioner relief. First, the Fourth Amendment, which protects individuals from

unreasonable searches and seizures oftheir persons, houses, papers, and effects, is irrelevant to
Case 1:18-cv-00958-CMH-JFA Document 52 Filed 02/03/21 Page 10 of 10 PageID# 334




the factual allegations on which this action is based.      U.S. Const, amend. IV. And,as

alluded to before, although the Sixth Amendment guarantees a criminal defendant the right to an

attorney, it does not endow that right to those already convicted ofcrimes or in post-conviction

proceedings. See, e.g. Coleman v. Thompson. 501 U.S. 722, 752(1991). For these reasons,

Claim Four offers petitioner no basis for relief.

                                   IV. Conclusion and Order


       For the reasons just stated, respondent's motion to dismiss [Dkt. No.46] is GRANTED

and the petition is DISMISSED WITH PREJUDICE.

       To appeal this decision, petitioner must file a written notice of appeal with the Clerk's

Office within thirty (30)days ofthe date ofthis Order. S^ Fed. R. App. P. 4(a). A written

notice of appeal is a short statement evincing a desire to appeal this Order and noting the date of

the Order petitioner wants to appeal. Petitioner need not explain the grounds for appeal until so

directed by the Court. Failure to file a timely notice of appeal waives the right to appeal this

decision. Petitioner must also request a certificate of appealability from a circuit justice or judge.

See 28 U.S.C. § 2253 and Fed. R. App. P. 22(b). This Court expressly declines to issue such a

certificate for the reasons stated above.

       The Clerk is directed, pursuant to Rule 58 of the Federal Rules of Civil Procedure, to

enter final judgment in favor of respondent Commonwealth of Virginia, to send a copy ofthis

Order to petitioner and counsel ofrecord for respondent, and to close this civil action.




Entered this 3^^ day of                                   2021,

                                                                                 » 2^
Alexandria, Virginia                                       United States District Judge

                                                    10
